DETAILED ACTION
Notice to Applicant
In the amendment dated 10/29/2021, the following has occurred: Claims 10/29/2021 no claims were amended.
Claims 1-3 and 5-13 are pending and are examined herein. This is Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bustamante (US Patent No. 10,193,196 to Bustamante et al.) in view of Shimura (US 2013/0216888 to Shimura et al.).
	Regarding Claim 1, Bustamante teaches:
at least one electrochemical secondary cell comprising first and second end walls, and a pair of sidewalls (see Fig. 2a showing a prismatic variation)
at least one pressure-tight heat pipe, configured for passive transmission of heat from an external point spaced from the cell to an internal end spaced at the opposite end of the pipe (Fig. 1, see column 3 e.g. lines 15-30)
wherein the heat pipe uses latent heat of vaporization for transmission of heat (claims, column 2, etc.)
with the external end of the heat pipe 14 located outside the battery cell and interfacing with another “heat source” in the broadest sense of the word, such as a heat exchanger, as was conventional in the art, or the environment, more generally (see e.g. column 4). 
wherein a first end wall faces the external point of the heat pipe, and is configured integrally in a one-piece arrangement with the internal end of the heat pipe (see Figs. 1-3)

    PNG
    media_image1.png
    552
    407
    media_image1.png
    Greyscale

	The limitations for “heat-emitting” and “heat-absorbing” ends are interpreted here as limitations of intended use—that is, they signal a potential use as a battery warming aid. This interpretation is based on e.g. instant page 6, lines 6-15 of the as-filed specification which indicate that the positive structural features of the invention as disclosed is capable of both heating or cooling depending on the relevant temperatures of the batteries and surrounding environment. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 	Bustamante either renders obvious the broadest interpretation of an “integrally configured one-piece arrangement” in the sense that each component in Bustamante is integrated into a single working piece that works only in conjunction with the other pieces, or it would have been obvious to make such a design into a single integrated “one-piece” design. Making integral what had previously been made in multiple pieces has been found to be obvious. See In re Larson, 340 F. 2d 965, 144 USPQ 347 (CCPA 1965) and MPEP § 2144.04 V, B [R-5].
	Bustamante does not explicitly teach:
a battery pack used as “a traction energy store for storage of electrical energy in a motor vehicle, which is propelled or propellable using the stored electrical energy”
	Bustamante does, however, teach the invention is meant to be used in modules and battery packs for general energy use (column 3 lines 12-15). It would have been obvious to one of ordinary skill in the art to provide the battery cells with heating pipes disclosed in Bustamante in a traction energy store with the motivation to use a plurality of such cells for powering a vehicle, as was conventionally know in the art. Use of a known technique to improve similar devices, methods, or products in the same KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claims 2-3, Bustamante teaches:
an internal end passing through an electrochemical cell that is in direct thermal contact with an electrolyte of the at least one electrochemical secondary cell (Fig. 1B, 2B, etc.)
Regarding Claims 5-6, Bustamante teaches:
that embedding the heat pipe in the electrolyte has the advantage of isolating the conductive heat pipe from the electrical terminals/contacts of the surrounding cell(s) (see columns 1-3)
wherein the heat-pipe is of “conventional construction” and conductive, such that one of ordinary skill in the art would have constructed it out of conventional metal materials (column 4 lines 5-10) 
Bustamante does not explicitly teach:
that the heat-pipe is arranged to drive an electric heating current at the external end such that the external end is inductively heated, a limitation of intended use
	Shimura, however, teaches an external heating device such as an electromagnetic induction heating device (para 0110). It would have been obvious to use such a heating device in the battery pack of Bustamante with the motivation of heating the metal heat pipe during a cold start, or the like. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 7, Bustamante teaches:
uses of a heat pipe for a chemical cell having an arbitrary shape
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Shimura, for example, shows a stack of cells being serviced by the same heat pipe(s) in Fig. 6.
	Regarding Claim 8, Bustamante does not teach:
a housing with a heat source inside
	Housings with heat sources inside were conventional in the art. Shimura teaches such an arrangement in Fig. 3. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 9, Bustamante does not teach:
a BMS for detecting temperature and controlling current fed to said cell
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114.
	Battery management systems are almost universally known in the art to control a current from the cells comprising the system. Shimura, for example, teaches a battery management system for detecting cell temperature in order to control the battery pack and its cooling system (Fig. 17). It would 
	Regarding Claim 10, Bustamante does not teach:
a heating cartridge
	Shimura, however, teaches an external heating device such as a heater that surrounds and contains the heat pipe, interpreted to be an electrically operated “heating cartridge” (Fig. 4). It would have been obvious to use such a heating device in the battery pack of Bustamante with the motivation of heating the metal heat pipe during a cold start, or the like. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 11, Bustamante does not teach:
an electric power terminal configured to establish an energy exchange with an electric drive train
	This limitation is a basic feature of a battery pack used for motive energy and was conventional in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 12, Bustamante in view of Shimura teaches or renders obvious:
the elements of claim 1 as described above
and a heating device in contact with the external end, as described in Shimura (Fig. 4)
	It would have been obvious to use such a heating device in the battery pack of Bustamante with the motivation of heating the metal heat pipe during a cold start, or the like. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 13, Bustamante does not teach:
a service vehicle
	It would have been obvious to one of ordinary skill in the art to use the battery in any kind of vehicle, including a service vehicle. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
The arguments submitted 10/29/2021 have been considered and are persuasive to the prior rejection. Applicant raises objections to the obviousness of modifying Shimura by adopting the heat-pipe configuration of Bustamante. These objections are persuasive, but upon review, the Office has inverted the order of combination. Bustamante appears to render obvious the basic heat-pipe structure disclosed in the instant invention. The other claimed elements, like the elements of a traction store battery (housing, etc.) or external heating/cooling arrangements, such as inductive heaters, would have been obvious modifications of the basic premise in Bustamante, since they were conventional elements in the art, taught by at least Shimura, and directed towards acknowledged, ordinary problems in the art, such as keeping batteries warm during a cold-start or providing a housing for batteries used in providing power to a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723